NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



VICTOR G. LEVINE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-1827
                                   )
JP MORGAN CHASE BANK, NATIONAL )
ASSOCIATION; UNKNOWN SPOUSE        )
OF VICTOR G. LEVINE; UNKNOWN       )
TENANT I; UNKNOWN TENANT II; AND )
ANY UNKNOWN HEIRS, DEVISEES,       )
GRANTEES, CREDITORS, AND           )
OTHER UNKNOWN PERSONS OR           )
UNKNOWN SPOUSES CLAIMING BY,       )
THROUGH AND UNDER ANY OF THE       )
ABOVE-NAMED DEFENDANTS,            )
                                   )
           Appellees.              )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge, and Thomas M.
Gallen, Senior Judge.

Jordan T. Isringhaus and Ian R.
Leavengood of Leaven Law, St.
Petersburg, for Appellant.

W. Aaron Daniel, Elliot B. Kula, and William
D. Mueller of Kula & Associates, P.A.,
Miami, for Appellee JP Morgan Chase
Bank, National Association.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.




                                   -2-